Citation Nr: 0107965	
Decision Date: 03/19/01    Archive Date: 03/26/01	

DOCKET NO.  00-04 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Whether injuries sustained by the veteran in a fall which 
occurred subsequent to military service on June 2, 1984, 
resulted from the veteran's willful misconduct.



REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



REMAND

The veteran had active military service from June 1953 to May 
1955.

In June 1985 the veteran sustained a fall directly resulting 
in cervical spine fracture and resulting quadriplegia.  He 
subsequently filed a claim for VA nonservice-connected 
pension benefits and the RO denied this claim on the basis of 
a June 1985 administrative decision which found that the 
veteran's injuries resulted from his own willful misconduct; 
specifically, that his injuries were incurred as a direct 
result of his voluntary intoxication by alcohol.  

The veteran was informed of this negative decision in July 
1985 with a form letter which was certainly unclear insofar 
as it partially based the denial of benefits on a lack of 
evidence of permanent and total disability.  The veteran 
responded in October 1985 with a letter requesting 
reevaluation and explanation of the RO's earlier denial.  He 
was confused about the RO's notification regarding absence of 
total disability in light of his clearly existing 
quadriplegia.  However, the final paragraph of the veteran's 
letter clearly requested the RO to advise him of the 
disposition of his "disagreement on the denial of benefits...."  
RO memoranda reflect that a decision was made that this 
letter should not be accepted as a Notice of Disagreement 
(NOD) and another letter was forwarded in December 1985 which 
contained a better explanation of the reason for the denial 
of the veteran's claim for VA benefits.

In Gallegos v. Gober, 14 Vet. App. 50, 55 (2000), the United 
States Court of Appeals for Veterans Claims (Court), citing 
Tomlin v. Brown, 5 Vet. App. 355 (1993), held that an NOD 
only had to be timely filed with the RO and express 
disagreement.  Accordingly, the Board finds that pursuant to 
the Court's holding in Gallegos, the veteran's October 17, 
1985, statement indicated the veteran's disagreement with the 
RO's prior determination that his injuries resulted from 
misconduct and thus may be accepted as a NOD.

The RO has not issued a Statement of the Case (SOC) which 
addresses the issue of whether injuries sustained by the 
veteran in a fall which occurred subsequent to military 
service on June 2, 1984, resulted from the veteran's willful 
misconduct.  The Court has held that the RO's failure to 
issue an SOC is a procedural defect requiring remand.  
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995), and 
Manlicon v. West, 12 Vet. App. 238 (1999).

In its more recent notifications of April and June 1999 and 
the Statement of the Case of October 1999, the RO adjudicated 
this case on the basis of a prior final denial and found that 
the veteran had failed to submit new and material evidence 
sufficient to reopen the claim.  Because there is an open and 
outstanding NOD of October 1985 on file there is, in fact, no 
prior final denial and the issue presented is not one of new 
and material evidence to reopen but rather the original issue 
of misconduct presented must be reviewed on the merits.

However, before the RO issues a supplemental statement of the 
case on the merits, the Board feels it would be prudent to 
review this claim in light of the newly adopted Veterans 
Claims Assistance Act (VCAA) (to be codified at 38 U.S.C.A. 
§ 5103A.  While the actual scope and breath of the 
application of the VCAA to claims involving findings of 
misconduct is certainly not clear, it appears to have been 
Congress' intent to give the VCAA broad application and this 
interpretation has been adopted in several recent decisions 
of the U.S. Court of Appeals for Veterans Claims (Court).  
The VCAA is applicable to all "claimants."  This change in 
the law is applicable to all claims filed before the date of 
enactment but not yet final as of that date.  The VCAA 
requires the VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
claims for benefits under any law administered by the VA.  
The VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims and, under certain 
circumstances, also requires medical examinations and 
opinions.  

Accordingly, given that the issue of the veteran's misconduct 
must be decided on the merits, the RO should apply any new 
procedures now being implemented as a result of the VCAA to 
the instant appeal.  

For these reasons and bases, the case is REMANDED to the RO 
for the following actions:

1.  Initially, the RO should follow any 
newly adopted procedures consistent with 
the VCAA and VA's expanded duty to 
assist.  This should include notification 
of the evidence necessary for the veteran 
to substantiate his claim.  As there is 
little dispute of the veteran's 
underlying permanent and total disability 
from quadriplegia, the principal area of 
inquiry in this case must be directed to 
a careful analysis of how the veteran 
sustained his injuries on June 2, 1984.  
The veteran should be invited to submit a 
statement clearly explaining the 
circumstances, with as much detail as 
possible, surrounding his fall and 
resulting injuries in June 1984.  He 
should be invited to submit statements 
from any of his co-workers or other 
individuals who were with him at the time 
of the injury, especially any individuals 
who may have actually witnessed the 
event.  Considering that the veteran is 
not shown by the evidence on file to have 
attained a high degree of literacy, the 
veteran should be advised to request 
assistance in responding to the RO's 
request for information from his 
representative.  The veteran should be 
advised that to prevail on his claim, he 
should provide evidence which shows or 
tends to show that his injuries were not 
the proximate result of intoxication by 
alcohol.

2.  Additionally, while it appears that 
all medical records reflecting 
contemporaneous treatment of the veteran 
following his June 1984 injury have been 
collected, the RO should have the veteran 
sign appropriate releases and should 
again request all records of the 
veteran's contemporaneous treatment with 
the Sacaton Hospital or Clinic (NFI), the 
Barrow Neurologic Institute (NFI), St. 
Joseph's Hospital and Medical Center (350 
West Thomas Road, Phoenix, AZ), and the 
Good Samaritan Medical Center (1111 East 
McDowell Road, P.O. Box 2989, Phoenix, AZ  
85062).  Records created immediately upon 
the veteran's initial day of admission 
are likely most important to the 
determination in this case and each 
facility should be specifically requested 
to search their records to determine 
whether laboratory studies were performed 
including studies revealing blood-alcohol 
content or any other studies which would 
be indicative of such content.  The RO 
should also make inquiry as to whether 
the veteran, at or near the time of his 
injury, completed any other form of 
accident report.  If so, he should 
identify the office or agency for which 
such report was furnished and, after 
obtaining an appropriate release, the RO 
should attempt to get copies of any such 
additional accident report(s) which might 
be available.  

3.  After completing the above 
development consistent with the VCAA to 
the extent practicable, the RO should 
again address the issue presented in this 
appeal.  If the outcome is not to the 
veteran's satisfaction, he and his 
representative should be provided with a 
Statement of the Case and an opportunity 
to respond.  The veteran need do nothing 
until further notified.  The case should 
then be returned to the Board after 
compliance with all appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



